10-226-cv
     Cardell Fin. Corp. v. Suchodolski Assocs., Inc.


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9th day of February, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                PETER W. HALL,
 9                RAYMOND J. LOHIER, Jr.,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       Cardell Financial Corp. and Deltec
14       Holdings, Inc.,
15                Petitioners-Appellees,
16
17                    -v.-                                               10-226-cv
18
19       Suchodolski Associates, Inc. and
20       Consultora Worldstar S.A.,
21                Respondents-Appellants.
22       - - - - - - - - - - - - - - - - - - - -X
23
24       FOR APPELLANTS:           Michael Evan Jaffe (David L. Kelleher,
25                                 Jackson & Campbell, P.C., on the brief),
26                                 Pillsbury Winthrop Shaw Pittman, LLC,
27                                 Washington, D.C.
28
 1   FOR APPELLEES:    John Martin O’Connor (Helen J.
 2                     Williamson, on the brief), Anderson Kill
 3                     & Olick, P.C., New York, New York.
 4
 5        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 6   AND DECREED that the amended judgment of the district court
 7   be AFFIRMED.
 8
 9        Respondents-Appellants Suchodolski Associates, Inc. and
10   Consultora Worldstar S.A. appeal from an amended judgment of
11   the United States District Court for the Southern District
12   of New York (Marrero, J.) confirming an arbitration award
13   and injunctive relief in favor of Petitioners-Appellees
14   Cardell Financial Corp. and Deltec Holdings, Inc. We assume
15   the parties’ familiarity with the underlying facts, the
16   procedural history, and the issues presented for review.
17
18        “In reviewing a district court’s decision to confirm an
19   arbitral award, we review findings of fact for clear error
20   and conclusions of law de novo.” Idea Nuova, Inc. v. GM
21   Licensing Group, Inc., 617 F.3d 177, 180 (2d Cir. 2010).
22   “It is well established that courts must grant an
23   arbitration panel’s decision great deference.” Duferco
24   Int’l Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d
25   383, 388 (2d Cir. 2003). Manifest disregard of the law is
26   evidenced only in “those exceedingly rare instances where
27   some egregious impropriety on the part of the arbitrators is
28   apparent.” Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp.,
29   548 F.3d 85, 91-92 (2d Cir. 2008), rev’d on other grounds,
30   130 S. Ct. 1758 (2010) (internal quotation marks omitted).
31   The doctrine is “a mechanism to enforce the parties’
32   agreements to arbitrate rather than as judicial review of
33   the arbitrators’ decision.” Id. at 95.
34
35        In order to find manifest disregard of the law: (1) we
36   first “consider whether the law that was allegedly ignored
37   was clear, and in fact explicitly applicable to the matter
38   before the arbitrators,” Duferco, 333 F.3d at 390; (2) we
39   must then find that “the law was in fact improperly applied
40   [by the Arbitrator], leading to an erroneous outcome,” id.;
41   and finally (3) we determine whether “the arbitrator must
42   have known of [the applicable law’s] existence, and its
43   applicability to the problem before him,” id. With respect
44   to the last element, “we impute only knowledge of governing
45   law identified by the parties to the arbitration.” Id.; see
46   also Stolt-Nielsen, 548 F.3d at 93 (quoting the Duferco
47   three-part test in its entirety).

                                  2
 1        After having reviewed Appellants’ contentions on appeal
 2   and the record of the proceedings below, we affirm for
 3   substantially the same reasons stated by the district court
 4   in its thorough opinion.
 5
 6        We have considered all of Appellants’ remaining
 7   arguments and find them to be without merit. For the
 8   foregoing reasons, the amended judgment of the district
 9   court is hereby AFFIRMED.
10
11
12                              FOR THE COURT:
13                              CATHERINE O’HAGAN WOLFE, CLERK
14




                                  3